Citation Nr: 1208130	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2009, the Veteran testified during a hearing before a Decision Review Officer at the RO.  In March 2010, he testified during at a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of those proceedings are of record. 

In July 2010 and July 2011 decisions, the Board remanded this issue for further development. 


FINDING OF FACT

The Veteran's hearing acuity is not productive of an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater, or speech recognition scores less than 94 percent using the Maryland CNC Test.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, and the service incurrence of sensorineural hearing loss may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in April 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and VA examinations.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at the February 2009 RO hearing and March 2010 Board hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the July 2010 and July 2011 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in July 2010 first directed the RO to send the Veteran a notice letter asking him to identify any sources of treatment he had received for his hearing loss since April.  The Board then instructed the RO to schedule the Veteran for a VA examination to determine whether he had a hearing loss disability by VA standards, and if so, whether any such disability was related to his noise exposure in service.  The examiner was also requested to address the discrepancy between the November 2006 audiological test and the April 2007 test.  

The RO sent notice the Veteran in July 2010 requesting him to identify any sources of treatment.  However, the Veteran did not respond to this request.  It appears that the Veteran was also scheduled for a VA examination, but he failed to report.  Nevertheless, given that it was unclear whether the Veteran received proper notice of the examination, in July 2011, the Board directed the RO to afford the Veteran another VA examination.  This examination was conducted in August 2011, which as discussed in more detail below, found that the Veteran's hearing was normal.  The examiner also discussed the discrepancy between the November 2006 and April 2007 tests and provided a rationale for his opinion.  Accordingly, the Board finds that there has been substantial compliance with the July 2010 and July 2011 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).


Analysis

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Veteran's DD 214 shows that he is the recipient of a Purple Heart and Combat Action Ribbon.  As he did engage in combat, the provisions of 38 U.S.C.A. § 1154(b) are applicable and his assertions regarding experiencing acoustic trauma resulting in combat related hearing loss are accepted as fact.

Service treatment records document a downward shift in the Veteran's puretone thresholds from his enlistment examination in November 2000 to subsequent hearing tests in November 2006 prior to his discharge.  At separation from service on November 7, 2006, and November 8, 2006, his hearing was tested three times.  Significantly, two of the hearing tests showed pure tone thresholds of 30 at 500 and 1000 Hertz in the left ear, which could indicate some clinical hearing loss at the lower frequencies.  Another of the tests indicated a pure tone threshold of 30 in the right ear at 500 Hertz.  However, he was still considered to have normal hearing for VA purposes under 38 C.F.R. § 3.385.  

After discharge, the Veteran was afforded a VA audiological evaluation in April 2007.  The audiologist noted that the Veteran reported noise exposure in service from firing various weapons, including the 155 howitzer, and from incoming weapons fire.  The Veteran denied any significant non-military noise exposure.  The examination showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
5
5
5
5
0
Left
10
10
5
5
0

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The examiner diagnosed the Veteran with normal hearing bilaterally.  

At the February 2009 RO hearing, the Veteran indicated that he had to ask people to repeat themselves and he could not hear as well as he used to.  He further testified that he could hold a conversation, but essentially, wanted his hearing problems documented in case his hearing worsened in the future.  

Subsequently, during his March 2010 Board hearing, the Veteran testified that his hearing loss symptoms had worsened since the April 2007 audiological evaluation.  He also indicated that background noises affected his hearing and he had to sit in the front row in his classes to make sure that he could hear his instructor.  

Given the conceded noise exposure during service; the discrepancy between the results of the November 2006 and April 2007 audiological testing; and, the report of worsened hearing, the Board remanded this issue to afford the Veteran a current VA audiological evaluation.  The evaluating audiologist was directed to determine whether the Veteran had a current hearing loss disability by VA standards in either ear, and if so, provide an opinion as to the likely etiology of the hearing loss disability.  The examiner was also requested to comment on the significance, if any, of the discrepancy between the results of the November 2006 and April 2007 audiological testing.  

The Veteran was afforded another VA audiological examination in August 2011, which showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
10
10
5
10
0
Left
15
15
10
10
5

Speech audiometry revealed speech recognition ability of 100 percent in both ears.   The Veteran again reported combat noise exposure in service.  He also indicated that he had trouble hearing his wife especially if there were some background noises.  He also needed to sit up front at school to hear the instructor and he had a lot of difficulty understanding customers at work.  Overall, though, he felt that his hearing loss was not a hindrance to his lifestyle or chosen vocation.  He denied any vocational or recreational noises.  The examiner found that the test indicated normal hearing and diagnosed normal hearing bilaterally.  The examiner noted that the claims file was reviewed.  He observed that the Veteran's entrance examination was normal and all tests throughout his tour were normal without any significant shifts with one exception, the last November 2006 test.  He noted that the test today and the one in 2007 showed normal hearing.  

The examiner determined that the 2006 hearing test anomaly could be explained by the Veteran's frequent episodes of upper respiratory infections while he was in service.  Therefore, it was likely that the poor audiogram at discharge may have been due to temporary middle ear infections on both sides.  The configuration of the test is consistent with middle ear disorders.  He concluded that the Veteran's hearing was normal and that there were no significant threshold shifts between the enlistment test and any subsequent test.  The 2006 audiogram likely reflected a temporary middle ear fluid or pressure build-up due to the upper respiratory infection.  

Given that the claims file was reviewed at the most recent VA examiner and both  examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for appellate review and of high probative value.  
 
Importantly, no other competent medical evidence in the record indicates a hearing loss disability in accordance with 38 C.F.R. § 3.385.  Again, the Board concedes that the Veteran was exposed to combat related acoustic trauma in service.  Nevertheless, in comparing the results of the April 2007 and August 2011 VA examinations to the regulatory criteria set forth in 38 C.F.R. § 3.385, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently suffers from bilateral hearing loss disability as defined for VA compensation purposes.  Pursuant to the VA examinations, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies; or 26 decibels or greater for at least three of the frequencies.  Further, his speech recognition scores using the Maryland CNC Test are 94 percent or greater.  In the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Moreover, the most recent examiner indicated that the November 2006 hearing test during service, which did show higher puretone thresholds, was an anomaly most likely caused by ear infections at the time.  Thus, the more recent VA examinations have more probative value.  

The Board has also considered the Veteran's contentions that he suffers from hearing loss due to combat noise exposure.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report a continuity of symptoms since service.  

However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Importantly, in order to establish a diagnosis of hearing loss for VA compensation purposes, an audiological evaluation must be completed.  The Veteran has not demonstrated that he has the expertise required to diagnose hearing loss for VA purposes.  Thus, any assertions as to hearing loss are outweighed by the April 2007 and August 2011 VA examinations. 
  
In conclusion, while the Board recognizes the Veteran's combat service, a preponderance of the evidence is against the Veteran's claim for hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


